COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                      NOS.  2-09-353-CR
                                             
2-09-354-CR
 
 
DANIEL LEE KNOD                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




The
trial court sentenced appellant in two separate cases on August 27, 2009 after
appellant pled true to the State=s
motions to revoke pursuant to plea bargains. 
Appellant signed waivers of his right to appeal the convictions and
sentences that same day.  The trial court=s
certifications of appellant=s right
to appeal state that appellant has waived the right to appeal in each
case.  See Tex. R. App. P.
25.2(a).
On
October 16, 2009, we notified appellant of our concern that the trial court=s
certifications did not show that he had a right of appeal because of the
waivers; we informed appellant that the appeals were subject to dismissal
unless he filed a response on or before October 26, 2009 showing grounds for
continuing the appeals.  See Tex.
R. App. P. 44.3.  Appellant has not filed
a response.
Because
the trial court=s certifications show that
appellant waived his right to appeal and because appellant has not shown
grounds for continuing the appeals, we dismiss the appeals.  See Tex. R. App. P. 25.2(d), 43.2(f); Blanco
v. State, 18 S.W.3d 218, 219B20 (Tex.
Crim. App. 2000).
 
PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 19, 2009




[1]See Tex. R. App. P. 47.4.